Citation Nr: 0303716	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an increased rating for service-connected 
coronary artery disease, status post myocardial infarction, 
currently rated 60 percent disabling 

(The issue of an increased (compensable) initial rating for a 
deviated nasal septum will also be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969 and from April 1980 to December 1995.  He also 
had various periods of active duty for training and inactive 
duty training between 1970 and 1980.  His DD Form 214 shows 
that he was awarded a Kuwait Liberation Medal and that he 
served from August 1990 to December 1995 in support of 
Operation Desert Shield/Storm and that he served in the area 
of responsibility of Operation Desert Shield/Storm.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied service connection 
for a skin disorder manifested by lesions (actinic 
keratitis), malaria and an upper back disorder.  It also 
denied service connection for an undiagnosed illness 
manifested by a skin rash, headaches, joint pain, muscle 
pain, shortness of breath, an upper respiratory disorder and 
memory loss and lack of concentration.  Service connection 
was granted for residuals of a myocardial infarction rated as 
30 percent disabling, a deviated nasal septum rated as zero 
percent disabling and sleep apnea rated as zero percent 
disabling.  The veteran disagreed with each of those actions.

In October 1998, the Board remanded the case to provide the 
veteran a hearing before a Member of the Board, which was 
conducted by the undersigned in November 2000.  

In a May 2001 decision, the Board denied service connection 
for a skin disorder and an upper back disorder, on a direct 
basis; and denied service connection for skin rash, 
headaches, muscle and joint pain, shortness of breath, an 
upper respiratory disorder, memory loss and lack of 
concentration as chronic disabilities resulting from an 
undiagnosed illness.  The Board also granted an increased, 30 
percent, rating for service-connected sleep apnea.  The Board 
remanded the issues set forth on the cover page of this 
decision for additional development.

The RO, in an August 2001 rating decision, granted a total 
disability rating due to individual unemployability, 
effective November 2000.  As a substantive appeal was not 
submitted within 60 days of the February 2002 statement of 
the case nor within one year of the August 2001 rating 
decision, the issue is not in appellate status.  See 38 
U.S.C.A. § 7105 (West 2002).  That decision also granted an 
increased, 60 percent, rating for the veteran's service-
connected coronary artery disease, status post myocardial 
infarction.  

The Board is undertaking additional development on the issue 
of an increased (compensable) initial rating for a deviated 
nasal septum, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals have been 
obtained.

2.  The veteran is not shown to have had malaria in service 
or thereafter.

3.  The veteran's service-connected coronary artery disease, 
status post myocardial infarction is manifested by a history 
of repeated anginal attacks and more than sedentary labor is 
not feasible; an ejection fraction of 60 percent; and a 
metabolic energy equivalents (METS) level of 3.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service and 
it may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  The criteria for an evaluation of 100 percent for 
coronary artery disease, status post myocardial infarction, 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R.§ 4.104, Diagnostic Codes 7005, 7017 (1998 and 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In May 2001, the RO sent a letter to the veteran specifically 
informing him of the evidence and information necessary to 
substantiate his claim, the information and evidence that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection for Malaria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 U.S.C.A. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
malaria and heart disease, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records note that in December 
1979 it was reported that the veteran was taking malaria 
prophylaxis after ground time in Rhodesia.  He complained of 
increased flatulence, nausea and "hot flashes."  He 
reported a queasy feeling and malaise, but no fever or 
chills.  The veteran expressed concern that he had malaria.  
The assessment was questionable early gastroenteritis with no 
symptoms of malaria.  

On medical examination in April 1996, the veteran reported 
that he had malaria while stationed in Panama in 1971 and 
with time, his attacks decreased.  He also noted that his 
last attack was in 1985 and he has done well since then and 
had no sequelae.  History of malaria, inactive, was 
diagnosed.  

A hearing before a hearing officer at the RO was conducted in 
April 1998.  The veteran stated that he was diagnosed with 
malaria at the Hershey Medical Center.  He testified that he 
contracted malaria while stationed in Panama.  

At his hearing in November 2000, he asserted that he had 
malaria in service and that he had occasional recurrences 
since then.  He stated that he contracted malaria in Panama 
in the early 1970's.  He stated that, at the time, a Dr. 
Sloan who was both a physician and Air National Guard pilot 
told him to go to the dispensary.  The veteran also testified 
that he was diagnosed and treated for malaria at the Hershey 
Medical Center.  

Subsequently, as the record does not contain any records of 
such treatment, the RO requested that the veteran provide the 
address of this facility.  The veteran replied that he had 
never been treated at this facility.  

The only evidence in favor of his claim are his statements 
and a diagnosis of history of malaria, inactive by a VA 
examiner.  

The veteran's statements are not supported by the record.  
While the veteran asserted that he received treatment for 
malaria in service and thereafter, the medical records do not 
show any findings or treatment for malaria.  While the Board 
accepts that the veteran believes that he had malaria in 
service, he is not competent to offer such an opinion.  
Where, as in this case, the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the examiner who conducted the April 
1996 veteran's examination diagnosed the veteran with history 
of malaria, inactive.  Generally, when a medical opinion 
relies at least partially on the veteran's rendition of his 
medical history, which the Board has found to be of little 
probative value, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

The medical evidence of record is of greater probative 
weight.  As such, there is no evidence that malaria 
manifested during service or within one-year after separation 
from service.  

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Increased Rating for Coronary Artery Disease, status post 
Myocardial Infarction  

A VA examination was conducted in April 1996.  A history of 
sinus tachycardia and hypertension was noted.  The veteran 
noted that he had not been told by medical personnel that he 
had angina or a myocardial infarction.  An ECG revealed sinus 
tachycardia and the veteran was noted to have been 
normotensive.  

A letter from the veteran's private cardiologist, Joseph J. 
Salerno, M.D., dated in July 1996, is of record.  He stated 
that the veteran sustained an acute myocardial infarction on 
June 20, 1996.  

Service connection for status post myocardial infarction was 
granted with an evaluation of zero percent, effective January 
1, 1996; an evaluation of 100 percent from June 20, 1996, to 
January 1, 1997; and an evaluation of 30 percent from January 
1, 1997.  The veteran timely appealed his 30 percent rating 
stating that he could not perform more than light manual 
labor since his myocardial infarction.  

A letter from Dr. Salerno, dated in November 1997, is of 
record.  The physician stated that, over the past several 
months, the veteran had undergone non-invasive testing and 
his electrocardiogram (ECG) continued to reveal mild to 
moderate left ventricular dysfunction with an ejection 
fraction of 48 to 49%.  The diagnosis was coronary artery 
disease, status post myocardial infarction, with some 
residual coronary ischemia.  

A VA examination was conducted in April 1998.  the veteran 
was noted to have been able to walk on a treadmill for 20 to 
25 minutes without chest discomfort.  The diagnosis was 
coronary artery disease with old anterior infarct and with 
minimal residual based on the tests performed by Dr. Salerno 
one year ago.  

A letter from Dr. Salerno, dated in November 2000, is of 
record.  The physician stated that the veteran had a left 
ventricular ejection fraction of 49 to 50, and residual chest 
discomfort.  The physician stated that the veteran had 
undergone multiple stress tests, including one performed in 
December 1999, that showed that the veteran completed 12 
minutes, 15 seconds of the Bruce protocol to a maximum heart 
rate of 159 beats per minute.  His maximum blood pressure was 
157/70.  the veteran had no chest discomfort, EKG changes or 
arrhythmias, and SESEAMIBI images revealed evidence of an 
anterior infarct with little, if any, ongoing ischemia.  The 
physician also stated that the veteran has been maintained on 
medical therapy and continued to have limitation of his 
activity, secondary to dyspnea, occasional chest discomfort, 
and excessive fatigue.  The diagnosis was coronary artery 
disease, status post myocardial infarction.  

A VA examination was conducted in February 2001.  The veteran 
complained of almost daily chest pain.  He stated that he 
takes nitroglycerin every other day and takes a second dose 
once a week.  He reported that he became tired very quickly 
and naps every afternoon.  The examiner estimated the 
veteran's METS at 3.  ECG revealed an ejection fraction 
greater than 60%, diastolic dysfunction, and aortic 
sclerosis.  The examiner stated that he saw no reason why the 
veteran could not work at an occupation that did not require 
physical activity.  

In an addendum, dated in July 2001, the examiner stated that 
the veteran's ejection fraction is significantly better than 
what would have been expected with a METS level of 3.  As the 
veteran could only rake leaves for 15 minutes at a time, the 
examiner rated the veteran's activity level toward the lower 
end of the 3 to 5 METS level.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating cardiovascular disorders were revised, 
effective January 12, 1998.  Thus, either the old or new 
version of the rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3- 
2000.

The old criteria provided that a 30 percent rating for 
arteriosclerotic heart disease is warranted following a 
typical coronary occlusion or thrombosis, or with a history 
of substantiated anginal attack, with ordinary manual labor 
feasible.  A 60 percent rating is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
with more than light manual labor not being feasible.  A 100 
percent rating is assigned during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  A 100 percent rating is also 
assigned after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to January 12, 
1998).  The Board notes that the criteria in Diagnostic Code 
7005 are each independent bases for granting a 100 percent 
rating.  See generally Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  

The new rating criteria provide for a 30 percent rating where 
a workload greater than 5 METS but not greater than 7 METS 
(metabolic equivalent units) results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is congestive heart failure, or where a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2002) (effective since January 12, 1998).

The new rating criteria provide that myocardial infarction is 
rated 100 percent during and for three months following 
myocardial infarction documented by laboratory tests.  

As the latest VA examiner has essentially opined that more 
than sedentary labor is precluded due to his coronary artery 
disease, a 100 percent rating is warranted under the old 
criteria.  Consideration under the "new" criteria is 
therefore, not required.  




ORDER

Entitlement to service connection for malaria is denied.

Entitlement to an increased, 100 percent, rating for coronary 
artery disease, status post myocardial infarction, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

